220 F.2d 758
Judith MORGAN, Plaintiff-Appellant,v.George SYLVESTER, Nathaniel Goldstein, Wendell P. Brown, Sydney F. Foster, Christopher J. Heffernan, Francis Bergan, O. Byron Brewster, William H. Coon, Thomas E. Dewey, and MacNeill Mitchell, Defendants-Appellees.
No. 234.
Docket 23410.
United States Court of Appeals Second Circuit.
Argued April 5, 1955.
Decided April 22, 1955.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Judith Morgan, pro se.
Samuel A. Hirshowitz, New York City, Henry S. Manley, Sol. Gen., Albany, N. Y., Jacob K. Javits, Atty. Gen., of New York, for defendants-appellees.
Before L. HAND, SWAN and HINCKS, Circuit Judges.
PER CURIAM.


1
Judgment, 125 F.Supp. 380, affirmed on authority of Gregoire v. Biddle, 2 Cir., 177 F.2d 579 and Tenney v. Brandhove, 341 U.S. 367, 71 S.Ct. 783, 95 L. Ed. 1019.